DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-4 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 09/28/2022 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The examiner considered all references, except where lined through on the attached IDS form.

Response to Amendments
The examiner accepts the amendments received on 11/30/2022. The applicant’s claims 1-4 remain pending. The applicant amends claims 1, 3, and 4. 
(a) The applicant, via the claim amendments, filed 11/30/2022, overcome the 35 U.S.C. 112(f) claim interpretations set forth in the previous Office Action. The examiner, therefore, withdraws the previous 35 U.S.C. 112(f) claim interpretations.

Response to Arguments
The applicant’s arguments filed on 11/30/2022, have been considered by the examiner. The examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the applicant. 
On page 5 of the arguments/remarks, the applicant asserts “Inoue fails to disclose or suggest the center line indicating a center of a lane where a vehicle is traveling and the angle formed by the lane and a straight line extending forward of the vehicle, which are recited in claims 1 and 4.”
The examiner finds the primary reference, Yoshihata, discloses, teaches, or suggests the applicant’s above argument. For example, the examiner finds Yoshihata teaches a distance calculation unit that calculates a distance and angle between a front gaze point (i.e., forward watch point) and a center line indicating a center of the lane for which the vehicle is traveling (i.e., a lateral distance and angle displacement calculator) (Yoshihata, Paragraphs 0029-0035 and 0056 and Figures 6-7). As a result, the examiner finds Yoshihata discloses, teaches, or suggests a center line indicating a center of a lane where a vehicle is traveling and the angle formed by the lane and a straight line extending forward of the vehicle.
On page 6 of the arguments/remarks, the applicant asserts “Inoue fails to disclose or suggest different steering controls are performed according to the amount of the lateral deviation. Thus, Inoue fails to disclose or suggest the steering control recited in claims 1 and 4.”
The examiner respectfully disagrees. The examiner finds Inoue teaches a vehicle system that includes a steering assist unit for assisting the vehicle in steering (Inoue, Paragraphs 0028-0033 and Figures 2A-B). Moreover, Inoue teaches the use of the steering assist system to engage when either or both the angle formed between the lane and straight line extending forward from the vehicle (i.e., angle between vehicle current travel and desired travel to remain within the lane) or the lateral distance is not at a desired amount (i.e., greater or smaller than a desired amount) (Inoue, Paragraph 0116 and Figure 8). Moreover, Yoshihata teaches a steering control unit that includes a steering assistance unit for assisting in steering of the vehicle (e.g., fixing the steering angle or lateral displacement of the vehicle, such that the distance is reduced to below a threshold value) (Yoshihata, Paragraphs 0029, 0045, and 0079-0089). As a result, the examiner finds the combination of Yoshihata and Incoue disclose, teach, or suggest different steering controls are performed according to the amount of the lateral deviation, as argued by the applicant.  
On page 6 of the arguments/remarks, the applicant asserts Yoshihata “fails to disclose or suggest calculation of a distance between a front gaze point, which is on a straight line extending forward of a vehicle from a center of the vehicle, and a center line of a lane in a lateral direction.”
The examiner respectfully disagrees. Yoshihata teaches a distance calculation unit that calculates a distance between a front gaze point (i.e., forward watch point) and a center line indicating a center of the lane for which the vehicle is traveling (i.e., a lateral distance) (Yoshihata, Paragraphs 0029-0035 and 0056 and Figures 6-7). 
On page 7 of the arguments/remarks, the applicant asserts “the attitude angle/lateral displacement detector does not detect the steering angle [of] the host vehicle. Furthermore, the attitude angle in relation to the travel path where the host vehicle travels is different from the steering angle.”
The examiner finds both Yoshihata and Inoue teach or suggest a steering angle detection unit that detects a steering angle of the vehicle. For example, see Yoshihata in paragraphs [0058-0060] and Figure 5. See also Inoue in paragraphs [0028-0033 and 0116]. As a result, the examiner finds the combination of references discloses, teaches or suggests detecting the steering angle of the host vehicle. 
On page 7 of the arguments/remarks, the applicant asserts “that these references are unrelated and would not have been combined as alleged by the Examiner since the configuration defined in the claims is much more precise than the generic function difference articulated by the Examiner in the rejection. Thus, a person of ordinary skill in the art would not have considered combining these disparate references, absent impermissible hindsight.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 8 of the arguments/remarks, the applicant asserts “that there is no motivation or suggestion in the references or elsewhere (and thus no predictability for one of ordinary skill in the art) to urge the combination as alleged by the Examiner… Therefore, Applicant respectfully submits that one or ordinary skill in the art would not have combined the references as alleged by the Examiner.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner finds it would be obvious to combine because having a steering assist allows for the vehicle to aid in keeping the vehicle within a lane, a feature desired in the automotive industry (Inoue, Paragraphs 0028-0033 and 0116).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihata et al. U.S. P.G. Publication 2015/0266508 (hereinafter, Yoshihata), in view of, Inoue et al. U.S. P.G. Publication 2016/0334796 (hereinafter, Inoue).
Regarding Claim 1, Yoshihata teaches a steering control device (vehicle steering control device, Yoshihata, Paragraphs 0029-0030 and Figures 1-2) comprising
-a processor coupled to memory storing instructions to permit the processor to function (a controller, which is known in the art to operate instructions stored in memory, Yoshihata, Paragraph 0030, 0036 and Figure 2) as: 
-a distance calculation unit that calculates a distance between a front gaze point, which5 is on a straight line extending forward of a vehicle from a center of the vehicle, and a center line indicating a center of a lane where the vehicle is traveling (a distance calculation unit that calculates a distance between a front gaze point (i.e., forward watch point) and a center line indicating a center of the lane for which the vehicle is traveling (i.e., a lateral distance), Yoshihata, Paragraphs 0029-0035 and 0056 and Figures 6-7): 
-a steering angle detection unit that detects a steering angle of the vehicle (angle detection unit (i.e., displacement detector of the vehicle), Yoshihata, Paragraphs 0030-0032, 0058-0060 and Figure 2); and ….
	It shall be noted that Yoshihata teaches a steering control unit that includes a steering assistance unit for assisting in steering of the vehicle (e.g., fixing the steering angle or lateral displacement of the vehicle) (Yoshihata, Paragraphs 0029, 0045, and 0079-0089).
	However, Yoshihata does not teach the steering control device to include a steering control unit that causes a steering assistance unit to assist steering of the vehicle based on an angle formed by the lane and the straight line extending forward of the vehicle in a case where the distance is larger than a predetermined distance and 
causes the steering assistance unit to assist steering so as to fix the steering angle in a case where the distance is the predetermined distance or smaller.
	Inoue teaches a vehicle system that includes a steering assist unit for assisting the vehicle in steering (Inoue, Paragraphs 0028-0033 and 0116 and Figures 2A-B). Moreover, Inoue teaches the use of the steering assist system to engage when either or both the angle formed between the lane and straight line extending forward from the vehicle (i.e., angle between vehicle current travel and desired travel to remain within the lane) or the lateral distance is not at a desired amount (i.e., greater or smaller than a desired amount) (Inoue, Paragraph 0116 and Figure 8).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering control device of Yoshihata to include a steering control unit that causes a steering assistance unit to assist steering of the vehicle based on an angle formed by the lane and the straight line extending forward of the vehicle in a case where the distance is larger than a predetermined distance and causes the steering assistance unit to assist steering so as to fix the steering angle in a case where the distance is the predetermined distance or smaller, as taught by Inoue.
	It would have been obvious because having a steering assist allows for the vehicle to aid in keeping the vehicle within a lane, a feature desired in the automotive industry (Inoue, Paragraphs 0028-0033 and 0116).
Regarding Claim 4, Yoshihata teaches a steering control method executed by a computer (vehicle steering control device, Yoshihata, Paragraphs 0029-0030 and Figures 1-2), the steering control method comprising: 
-calculating a distance between a front gaze point that is on a straight line extending forward of a vehicle from a center of the vehicle and a center line indicating a center of the lane where the vehicle is traveling (a distance calculation unit that calculates a distance between a front gaze point (i.e., forward watch point) and a center line indicating a center of the lane for which the vehicle is traveling (i.e., a lateral distance), Yoshihata, Paragraphs 0029-0035 and 0056 and Figures 6-7): 
-35detecting a steering angle of the vehicle (angle detection unit (i.e., displacement detector of the vehicle), Yoshihata, Paragraphs 0030-0032 and 0058-0060 and Figure 2), and …
It shall be noted that Yoshihata teaches a steering control unit that includes a steering assistance unit for assisting in steering of the vehicle (e.g., fixing the steering angle or lateral displacement of the vehicle) (Yoshihata, Paragraphs 0029, 0045, and 0079-0089).
	However, Yoshihata does not teach the steering control method to include causing a steering assistance unit to assist steering of the vehicle based on an angle formed by the lane and the straight line extending forward of the vehicle in a DOCS 120180-221US1/4092120.1Attorney Docket No. 120180-221 US1 case where the distance is larger than a predetermined distance, and causing the steering assistance unit to assist steering so as to fix the steering angle in a case where the distance is the predetermined distance or smaller.
	Inoue teaches a vehicle system that includes a steering assist unit for assisting the vehicle in steering (Inoue, Paragraphs 0028-0033, 0116 and Figures 2A-B). Moreover, Inoue teaches the use of the steering assist system to engage when either or both the angle formed between the lane and straight line extending forward from the vehicle (i.e., angle between vehicle current travel and desired travel to remain within the lane) or the lateral distance is not at a desired amount (i.e., greater or smaller than a desired amount) (Inoue, Paragraph 0116 and Figure 8).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify steering control method of Inoue to include causing a steering assistance unit to assist steering of the vehicle based on an angle formed by the lane and the straight line extending forward of the vehicle in a case where the distance is larger than a predetermined distance, and causing the steering assistance unit to assist steering so as to fix the steering angle in a case where the distance is the predetermined distance or smaller, as taught by Inoue.
	It would have been obvious because having a steering assist allows for the vehicle to aid in keeping the vehicle within a lane, a feature desired in the automotive industry (Inoue, Paragraphs 0028-0033 and 0116).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihata et al. U.S. P.G. Publication 2015/0266508 (hereinafter, Yoshihata), in view of, Inoue et al. U.S. P.G. Publication 2016/0334796 (hereinafter, Inoue), in further view of Igarashi et al. U.S. P.G. Publication 2016/0334796 (hereinafter, Inoue).
Regarding Claim 2, Yoshihata, as modified, teaches the steering control device according to claim 1, wherein in a case where the distance is the predetermined distance or smaller (a distance calculation unit that calculates a distance between a front gaze point (i.e., forward watch point) and a center line indicating a center of the lane for which the vehicle is traveling (i.e., a lateral distance) and determining if it is greater or smaller than a desired distance, Yoshihata, Paragraphs 0029-0035 and 0056 and Figures 6-7) …
	Yoshihata does not teach the steering control device to include that the steering control unit controls the steering assistance unit to fix the steering angle when the steering angle is larger than a first angle, and controls the steering assistance unit not to assist steering when the steering angle is within the first angle.
	Igarashi teaches a vehicle system which includes a steering assist system (Igarashi, Paragraphs 0046-0047). Moreover, Igarashi teaches for the steering system to assist if the steering angle is detected to be larger than a determined angle and to not assist if the steering angle is not detected to be larger than a determined angle (Igarashi, Paragraphs 0046-0047).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering system of Yoshihata to include that the steering control unit controls the steering assistance unit to fix the steering angle when the steering angle is larger than a first angle, and controls the steering assistance unit not to assist steering when the steering angle is within the first angle, as taught by Igarashi.
	It would have been obvious because determining whether to activate the steering assist or not based on an angle measurement, ensures smoother and safer operation of the vehicle (i.e., higher accuracy operation of the vehicle) (Igarashi, Paragraphs 0046-0047).
Regarding Claim 3, Yoshihata, as modified, teaches the steering control device according to claim 2, wherein the instructions further permits the processor to function as: an angular velocity detection unit that detects an angular velocity generated in the vehicle due to turning of the vehicle (angular velocity detection can be determined by the change in the angle formed (i.e., a type of velocity) over time via a controller which is known in the art to include instructions for operating the vehicle, Yoshihata, Paragraphs 0032), wherein the steering control unit specifies a travel direction of the vehicle based on the detected angular velocity (determining a travel direction of the vehicle based on the detected angular velocity, Yoshihata, Paragraph 0032), and in a case where the distance is the predetermined distance or smaller (a distance calculation unit that calculates a distance between a front gaze point (i.e., forward watch point) and a center line indicating a center of the lane for which the vehicle is traveling (i.e., a lateral distance) and determining if it is greater or smaller than a desired distance, Yoshihata, Paragraphs 0029-0035 and 0056 and Figures 6-7) … 
	Yoshihata does not teach the steering control unit to include caus[ing] the steering assistance unit to assist steering so as to fix the steering angle when a yaw angle of the vehicle is a second angle or larger and an angle formed by a straight line indicating the travel direction and the lane is within a third angle smaller than the first angle.
Igarashi teaches a vehicle system which includes a steering assist system (Igarashi, Paragraphs 0046-0047). Moreover, Igarashi teaches for the steering system to assist if the steering angle is detected to be larger than a determined angle and to not assist if the steering angle is not detected to be larger than a determined angle (i.e., when a yaw angle of the vehicle is a second angle or larger than that angle) (Igarashi, Paragraphs 0046-0047).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering system of Yoshihata to include causing the steering assistance unit to assist steering so as to fix the steering angle when a yaw angle of the vehicle is a second angle or larger and an angle formed by a straight line indicating the travel direction and the lane is within a third angle smaller than the first angle, as taught by Igarashi.
It would have been obvious because determining whether to activate the steering assist or not based on an angle measurement, ensures smoother and safer operation of the vehicle (i.e., higher accuracy operation of the vehicle) (Igarashi, Paragraphs 0046-0047).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J CROMER/Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667